HEDRICK, Judge.
The record contains no exceptions or assignments of error. The following appears in the record as appellant’s statement of case on appeal.
“I have made a study of this record, and I am unable to find any error save the very severe procedure which allows the State to introduce evidence of the defendant’s prior conviction and to permit the Solicitor to read to the jury the warrant which alleged the prior convictions.”
The procedure complained of was approved and held to be without error in the case of State v. Owenby, 10 N.C. App. 170, 177 S.E. 2d 749 (1970).
We have carefully examined the record and find no error on the face thereof. The defendant had a fair trial free from prejudicial error.
No error.
Judges Campbell and Graham concur.